DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 An amendment was received and entered on 4/14/2021.
Claims 41-46 were added.
Claims 1, 15-25, and 41-46 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claim 1 has been amended to recite “a synthetic polynucleotide comprising a nucleobase sequence of any one of SEQ ID NOS: 270-277, 281-299, and 303, wherein the synthetic polynucleotide has a length from about 10 nucleotides to about 50 nucleotides (emphasis added). The claims previously referred to “the” nucleotide sequence of [recited SEQ ID NOS] and so required the full length of one of the recited SEQ ID NOS. However, substitution of “a” for “the” results in a broadening of dinucleotide that can be found in any one of SEQ ID NOS: 270-277, 281-299, or 303, where the polynucleotide comprises the recited modified internucleoside linkage.  It is further noted that the language “synthetic polynucleotide has a length from about 10 nucleotides to about 50 nucleotides” uses open language (“has a length”) and so does not set any upper limit on the le3ngth of the claimed synthetic polynucleotides.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15-25, and 41-46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sazani et al (US 20070105807). 
Sazani taught methods and compositions for inducing exon skipping.  For example, Sazani taught a 16mer chimeric alternating LNA-2'-deoxy-ribonucleoside phosphorothioate oligomer consisting of SEQ ID NO: 39 (ccagtcctaacatcag).  See 
Sazani also taught that suitable oligomers may be oligonucleotides wherein at least one, or all, of the internucleotide bridging phosphate residues are modified phosphates, such as phosphoramidates. See paragraph 60. Moreover Sazani taught that the oligomers of the invention could comprise one or more 2'-MOE ribonucleotides, and could be synthesized as phosphorodiamidate morpholino oligomer (see claim 26). Accordingly, one of skill could have immediately envisioned versions of Sazani SEQ ID NO; 39 that comprised phosphoroamidate or phosphorodiamidate linkages, as well as versions comprising 2’-MOE residues. Therefore Sazani anticipated claims 15, 21, 45, and 46 as well.
Sazani taught that the oligonucleotides of the invention could be formulated in a pharmaceutically acceptable carrier, such as saline (paragraphs 70, 73 and 74, and claim 30). Absent evidence to the contrary, such a formulation is suitable for intravitreal and systemic administration. Thus Sazani anticipated claims 23-25. 
With regard to claims 20 and 22, Sazani also taught uniformly modified 2'-O-methyl-ribonucleosidephosphorothioate (2'-OMe) 20-mers.  See Table 1. Each of these comprises at least a dinucleotide (“a nucleobase sequence”) comprised within the instantly recited SEQ ID NOS. For example, SEQ ID NO: 15 from Table 1 comprises the nucleobase sequence aaa which is found in instant SEQ ID NOS: 271-277, 281-284, 297-299, and 303. Because every nucleoside is a 2’-OMe nucleotide, “at least a 
Thus Sazani anticipated the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-25, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Littink et al (IOVS, 51(7): 3646-3652, 2010) in view of GenBank Accession NG_008417.1 (https://www.ncbi.nlm.nih.gov/nuccore/197313679?sat=46&satkey=134002855, 2017),  Buck et al. (Biotechniques, 1999,  27:528-536), Eshleman et al (US 20030219770), Rasmussen et al (US 20100261175), and Koike (US 20050108783).
Littink taught that mutations in CEP290 cause a broad spectrum of diseases and disclosed a nonsense mutation in exon 7.  Littink also disclosed that at least one existing mutation in an intron could cause disease .  See first two paragraphs of introduction on page 3646. Accordingly, at the time of the invention, there was interest in determining genomic DNA sequences of CEP290.
GenBank Accession NG_008417.1 provides a human genomic sequence comprising a CEP2980 gene including intron 6, exon 7 and intron 7.

Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers.  Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted ranging from 17 to 24 nucleotides (see page 530, column 1).  Buck also tested 95 different 18mer primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, every single control primer functioned as well (see page 533, column 1).   Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to design any primer capable of annealing to the human CEP290 gene disclosed in GenBank Accession NG_008417.1, including those capable of hybridizing e.g. 18 nucleotides in length that was complementary to any region of CEP290 genomic DNA. One of ordinary skill wishing to sequence the entire length of a patient’s CEP290 gene would have found motivation to make primers complementary to sequences throughout the length of the patient’s CEP290 gene and could have relied upon the sequence information in GenBank Accession NG_008417.1 to design primers to any interval within the gene, including any sequence within intron 6, exon 7, and intron 7. Accordingly a sequencing primer of 17-24 nucleotides comprising a DNA sequence corresponding to any of instant SEQ ID NOS: 270-277, 281-299, and 303 would have been prima facie obvious, absent evidence of secondary considerations commensurate in scope with the claims, such as evidence that the entire breadth of oligonucleotides embraced by the claims could induce exon skipping.
The Littink, GenBank, and Buck references did not disclose sequencing primers with modified nucleotides. However, it was routine in the art at the time of the invention to include modified nucleotides in sequencing primers for the purpose of modulating binding affinity to target sequences. 
Eshleman taught methods for increasing the both the avidity of binding and the hybridization rate between a primer and its target nucleic acid by utilizing primer molecules having one or more modified nucleotides, particularly in clusters. In most 
Rasmussen taught that modification of hybridization probes with 2'-O-methyl, 2’-O-methyoxyethyl, or LNA modifications groups could increase the affinity of the probe for its target.  See paragraph 95.
Koike taught that oligonucleotides used as primers or probes can also comprise nucleotide analogues such as phosphorothioates, morpholino nucleic acids, and locked nucleic acids.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sequencing primers rendered obvious by Buck, GenBank and Littink through the inclusion of structures that modulate the affinity of such primers to target, such as phosphorothioate or morpholino linkages, and 2’-O-methyl, 2’-methoxyethyl, or LNA modifications as taught by Eshleman, Rasmussen, and/or Koike.  One would have been motivated to do so in the process of optimizing primer performance.  Moreover, it is noted that such modified nucleotides were well known functional equivalents of unmodified nucleotides, i.e. structural and functional homologs of unmodified nucleotides. Primers capable of hybridizing to a particular site on a CEP290 gene, but differing in their content of DNA and RNA nucleotides are considered to be structural homologs with that same property of recognizing a given site, and are .

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
Previously, the Office indicated that limitation of the claims to oligonucleotides comprising the sequence of one of SEQ ID NOS: 270-277, 281-299, and 303 could overcome the rejection.  This was because 20mer oligonucleotides comprising those sequences  appear to provide significant increases in skipping of exon 7, or exons 7 and 8 together, over that which is observed naturally. This was considered to be a secondary consideration sufficient to overcome the obviousness rejection of record. However, the claims as currently amended are not limited to that scope. As explained under Claim Interpretation above, the instant claims are not limited to oligonucleotides comprising the sequence of one of the recited SEQ ID NOS. Instead they are much broader and read on oligonucleotides of as few as 10 nucleotides that have as little as two consecutive nucleotides of identity with one of the recited SEQ ID NOS. It is not reasonable to assume that such oligonucleotides would retain the exon skipping that provides a secondary consideration that would overcome the obviousness rejection. 
The state of the art of exon skipping was such that exon skipping oligos were generally not longer than about 32 nucleotides in length with optimum length being determined on a case-by-case basis.  See for example, Harding et al (Mo. Ther. 15(1): 157-166, 2007, of record) who taught that the optimum length for morpholino oligomers was about 
 
Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax 
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635